Opinion by
Mr. Justice Mitchell,
This case displays a disregard of all known rules of procedure, remarkable even in this day of loose and unscientific practice. The record shows no pleadings at all, properly so-called, and the case came on for trial on the plaintiff’s affidavit of claim and defendant’s affidavit of defense. The former set out that plaintiff’s intestate was indebted to one Graham upon a promissory note, as collateral for which were pledged two policies of insurance upon the debtor’s life; that the defendant bought the note from said Graham who thereupon reassigned the policies of insurance to the debtor, and the latter, at the request of defendant, assigned them to his daughter, defendant’s wife, to hold as security for the payment of the debt; that on the death of plaintiff’s decedent the insurance company paid the amount of the policies to the assignee, defendant’s wife, who thereupon indorsed the check and gave it to defendant, who received the money and has refused to pay it over to plaintiff, though demand for it, less the amount due on said debt, has frequently been *63made. The affidavit of defense admitted the purchase of the note by defendant from Graham; the assignment of the policies to defendant’s wife as security for the debt, including however in the debt the premiums subsequently' paid to keep the policies alive ; the payment of the money by the insurance company to defendant’s wife, and the delivery of the check to defendant. So far there was no material conflicts between the two affidavits, but the defendant then further averred that the assignment of the policies by plaintiff’s decedent to defendant’s wife was in writing and absolute, and that the surplus of the proceeds, after repaying defendant his advances of money with interest, were in consideration of natural love and affection given by the decedent to his daughter, defendant’s wife, for her own use and benefit; and that the said surplus received from the Insurance company was the property of defendant’s wife, and held by him subject to her direction, and partly invested in her name. Of course these affidavits, whose substance I have presented, stripped of irrelevant and immaterial matters, raised no definite issue, though they are perhaps sufficiently equivalent to a general issue on a plea of nonassumpsit to enable us to get over this objection if it was the only one.
But unfortunately when the case came to trial in this slipshod form, it was thrown into the jury box as if it were a formal issue between the defendant’s wife and the administrator of her father’s estate, upon the right of the former to retain the proceeds of the policies of insurance (after repayment of the moneys advanced by her husband), as a gift from her father. This is the real controversy in the case, but there are neither pleadings nor parties upon which such an issue can be determined. It is admitted by both sides that the proceeds of the policies were first to be applied to the reimbursement of defendant’s advances, and neither in the so-called pleadings nor in the evidence does it appear that he claims any further title or has any further interest in such proceeds, while his wife who does claim them, and whose title is disputed, has not been made a party to be heard in her own behalf.
This is not a mere formal defect which was waived by going to trial, or which can be cured by amendment now. The money was in the wife’s hands under a written assignment by her father, and whatever her title may prove to be as against her father’s *64heirs, as between her and the defendant it is her money, and he is her debtor for the amount of it. Should he happen to die first, or should the question of her rights as a creditor arise in his lifetime, her claim could be incontestably established by his affidavit of defense and his testimony, as well as by the other evidence in this case, and his payment of this judgment would be no defense against her for she is not a party and not bound by it. He and his estate are therefore in legal as well as substantial danger of having to pay the same debt twice. But as the undisputed facts, upon the evidence of plaintiff as well as defendant, show that there was no cause of action at all against the defendant the judgment cannot he allowed to stand.
Judgment reversed.